622 So. 2d 1173 (1993)
Jose MORALES, Appellant,
v.
The STATE of Florida, Appellee.
No. 93-476.
District Court of Appeal of Florida, Third District.
August 31, 1993.
Bennett H. Brummer, Public Defender, and Louis Campbell, Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., and Richard L. Polin, Asst. Atty. Gen., and Gracian A. Celaya, Certified Legal Intern, for appellee.
Before BARKDULL, COPE and GODERICH, JJ.
PER CURIAM.
This appeal questions the propriety of an order revoking the appellant's probation. The state has conceded that the trial court's order finding a violation of condition two and conditions ten through fourteen *1174 was in error. This leaves only the finding of the violation of condition one as a subject matter to be further considered. We have examined the record and find no error in determining that there was a violation of condition one which required monthly reports and which alone justifies the revocation of probation. Therefore, we first strike from the order the finding of violations as to condition two, and conditions ten through fourteen, and second, finding no error as to the violation of condition one, we affirm the order revoking the probation as amended.
Affirmed as amended.